EHRLICH, Judge.
We accepted jurisdiction of this cause pursuant to article V, section 3(b)(3) of the Florida Constitution based on direct and express conflict between the opinion of the Third District Court of Appeal, Publix Supermarkets, Inc. v. Dean, 416 So.2d 12 (Fla. 3d DCA 1982), and that of the First District Court of Appeal in Piezo Technology and Professional Administrators, Inc. v. Smith, 413 So.2d 121 (Fla. 1st DCA 1982), approved, 427 So.2d 182 (Fla.1983). Because our holding approving the First District Court of Appeal controls this cause, we quash the decision of the Third District and remand for further proceedings consistent with our opinion in Piezo Technology.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, OVERTON, McDonald and SHAW, JJ., concur.